Case 1:20-cv-11367-PBS Document1 Filed 07/20/20 Page 1of5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

Case No.

 

— . '

° an (to be filled in by the Clerk's Office)
JQOCLO 6. CELVIA

. Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list of names.)
-V-

Jury Trial: (check one) ives [_|No

€ on, e+ Al
Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

write “see attached” in the space and attach an additional page
with the full list of names.)

Neen Nee Sec” Ncepe? Nemee “oemge  Necmet” Noe” Nee” Seem” See” Nee” Nee Net” See”

COMPLAINT FOR A CIVIL CASE

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name AULTO ©. LET VA

 

 

 

 

Street Address 4. Warard 2d 0.0. Box ABO
City and County Anirleny - \Norce@ster 3s
State and Zip Code tA OiIuGd

Telephone Number (5 0% ) THO “T& (oO

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed. SC@ EK A

Page | of 5
Case 1:20-cv-11367-PBS Document 1 Filed 07/20/20 Page 2 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name Doud\asS W. beMoaura

Job or Title (if inown) 4 MW ar \unCnan
Street Address 7.0. Exe (OO

City and County S-\Nal vole ~ Norfolk ss

State and Zip Code MA. O20 11

Telephone Number

E-mail Address (if known) .

 

Defendant No. 2

 

 

 

 

 

 

Name | Dtepwen BIN erie,

Job or Title (if own) WO 50 WiecChoC ar MCL C-N
Street Address R.0- Box (OO

City and County o \Nalyale - Nat folw ss
State and Zip Code MW O70 1

Telephone Number

E-mail Address (if known)

 

Defendant No. 3

 

 

 

 

 

 

Name Lk. Foley

Job or Title (if known) KitChen Lieutenants at MC Cd
Street Address 0 ©. Yoox LOS

City and County ter S, Waleae, - Norrie SS

State and Zip Code MAW G26) \

Telephone Number

E-mail Address (if known)

 

Defendant No. 4

Name Shevern BI a

Job or Title (ifinown) former Soperin hendant ak s@Cc_
Street Address ,

City and County
State and Zip Code

 

 

 

Telephone Number
E-mail Address (if known)

 

 

Page 2 of 5
Case 1:20-cv-1 367- BS Document 1 Filed 07/20/20 Page 3 0f 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

  
   
 

I. Basis for Jurisdiction

 

Federal courts are courts of limited jurisdiction (limited power)! Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a ¢ase arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28/U,S.C. § 1332, a case in which 4 citizen of one State sues a citizen of
another State or nation and the amo tat stake is more than $75,000|is a diversity of citizenship:case. In a
diversity of citizenship case, no def “T may be a citizen of the same State as any plaintiff.

 

pT

What is the basis for federal court juri
Federal question

diction? (check all that apply)
[| Diversity of ditizenship
Fill out the paragraphs in this|section that apply to this case.

A. If the Basis for Jurisdiction Isa Federal Question

List the specific fede al statutds, federal treaties, and/oy provisions of the United States Constitution that
are at issue in this cage. 42] 9SC 3 \Q8S 5 O.U.U. 0.0 A. 4 Ast Amendment j
h Amand ment

+
<x
+

 

 

B. If the Basis for Jurisdiction Is|/Diversity of Citizenship

1. The ena

7a If th
The plaintiff, ' (name) , is a citizen of the
State of (name)

plaintiff is an individual

 

 

 

   
 
  

 

b. If thy plai iff is a corporation

The plainti :
under the laws of the State of (name) >
and has its|principal place of business in my State of (name)

»4 (name) , 1s incorporated

 

 

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information fpr each additional plaintiff)

 

2. The Defendant(s)

 

 

a. If the defe dant is an individual
The defendant, (name) , is a citizen of

 

' I
the $tate of (ame) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5

 

 

 
Case 1:20-cv-11367-PBS Document1 Filed 07/20/20 Page 4 of 5

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

b. If the defendant is a corporation
The defendant, (name) , Is incorporated under
the laws of the State of (name) , and has its

 

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

- (If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

Ii. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
This Compiaink iS T redress Phe deprivation Gnder Colav ae lav; for
WILL Eatly din FenrTonally Gnd UNCONST LOTIGNOMY UMNACCFETINY  Drocncinyy
PA MAE E'S (SF aNd TS Arnenament cigny to Freedom of CRLUgion , +o
Peri tion Yne gpverment and 6 be Ered Crom cruel and onusvert Punishment’
QUZ +O Ke SekendawtS pracea UN INE WUrdens on. gis WA ACE's PLVYIOVS
OxerCiS®, Jenying Qrievance wCOS5 OMNd Cantmck Od furvioassy, cava sobering,
Ql ponshments using Kesher diet ta deny fos i Co
Bee Ge Vert hed Comet

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts, Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. EyPeCAAhion BamMages, ACCA Damages wm rhe
amamr of # 100,000.00 fram eada defendant MII VI GUA, Presumed
Damaaes swe fo *korHoS OtkS ain 1S fe wclod & AecKAtary oun d
Injuncrive CAE and guni tive damages +O JiSCourage Hae calouse.
These acts are SW Gnogin Mainkee” Kees on Suemitting grievances
4 Connase (ecord. See GXA

Page 4 of 5
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case -

Case 1:20-0v-11967-P BS

Document 1° Fi

led 07/20/20 Page5of5"

 

 

Vv. Certification and Closing

Under Federal Rule of Civil F rocedhre ]
and belief that this complaint
unnecessary delay, or need]
nonfrivolous argument for e

evidentiary support or, if me
opportunity for further invest:
requirements of Rule 11.

A.

‘State and Zip Code

(1) is nd
essly in¢re

ending,

 

 

For Parties Without
I agree to provide the

served. I understand
in the dismissal of m

Date of signing:

3 fifically

gation 0

an Att

Clerk!s
that ny
¥ case

f

1, by signing below, I
eing presented for an

e the cost of litigation;
difying, or reversing 4
olidentified, will likely
iscovery; and (4) the c

futur to keep a current

(2) i
xisti
ave evidentiary support after a reasonable

bertify to the best of my knowledge, information,
[oie purpose, such as to harass, cause

supported by existing law or by a
¢ law; (3) the factual contentions have

mplpint otherwise complies with the

 

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

er

byi ZT |

far with any changes fc my address where case-related papers may be
ddress on file with the Clerk's Office may result

(agen)

 

DO

ZS

PA

 

 

 

 

Signature of Atto

Printed Name of Attorney

Bar Number :
Name of Law Firm
Street Address

Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 5

 

 
